UNITED`STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

 

SHREVEPORT DIVISION
ROY PETERSON CASE NO. 5:l7-CV-Ol467
VERSUS JUDGE ELIZABETH ERNY FOOTE
BROOKSHIRE GROCERY CO., MAGISTRATE JUDGE HORNSBY
ET AL

MEMORANDUM RULING

 

Pending before the Court is a Motion for Summary Judgment [Record Document 16]
submitted by Defendants, Brookshire Grocery Company (“Brookshires”) and The Travelers
Indemnity Company of Connecticut, Which prays for this Court to dismiss all claims brought
against them by Plaintiff, Roy Peterson. Defendants argue that Plaintiff cannot satisfy his burden
of proof pursuant to Louisiana Revised Statute 9:2800.6(B)(2), that Brookshires had constructive
notice of the alleged condition on the floor that caused Plaintiff to fall. Id. Plaintiff opposes the
motion. [Record Document 26]. Upon consideration of the briefs filed by the parties, and for the
reasons stated beloW, Defendants’ motion for summary judgment is GRANTED.

BACKGROUND

Plaintiff filed this suit for damages arising out of a slip and fall incident at a store operated
by Brookshire Grocery Company d/b/a Super l Foods in Shreveport, Louisiana. According to the
filings, Plaintiff entered the Super l Foods on May Zl, 2017, and Was shopping in the produce
section When he fell. Record Document l-l, jls 2-3. The fall occurred When Plaintiff stepped on a
grape. Record Document 26, p. 4. According to a surveillance video that Was viewed during the
deposition of store employee Detrick Phillips (“Phillips”), Plaintiff fell at approximately l:39 p.m.

in the produce department, a few feet away from the salad and grape case. Record Document 26-

l

2, p. 2. The same surveillance video showed three people near the salad case between 1132 and
1:39 p.m. Id. at 5. The video does not show what those individuals were doing, just that they Were
near the salad case. Id.

ApproXimately five or six minutes before Plaintiff fell, Phillips had instructed another
employee, Jamichael, to go check the floor of the produce department Ia'. at 7, 9. According to
Phillips, “checking the floor” involved checking to see if any areas of inventory were empty and
if anything was on the floor itself. Ia’. lnstead of going out onto the tloor, Jamichael looked at the
floor of the produce department from the doors that led to the back of the store and decided that
no action was needed. ]d. at 7. Jamichael was “written up” in connection with this incident when
Phillips found out that he had not checked the floor in accordance With store procedures Ia'. at 9.

According to the deposition of assistant store manager Kenneth Cotton (“Cotton”), Plaintiff
came to his office after the fall and said he had slipped on a grape. Record Document 26-3, p. 2.
When Cotton inspected the scene, he saw a skid mark from Plaintiffs shoe and a grape in the
middle of that skid mark. Id. Cotton saw no liquid or anything else on the floor. Ia’. On the accident
report, the customer description of the incident stated, “Walking through produce and slipped on
a grape.” Id. at 5 .

Plaintiff alleges that the fall caused him to sustain severe injuries and that Defendants are
responsible for his past, present, and future medical expenses, pain and suffering, mental pain and
anguish, permanent injuries and disability, loss of wages and economic opportunity, and loss of
enjoyment of life. Record Document l-l, jjs 8, lO.

LEGAL STANDARD
Summary judgment under Federal Rule of Civil Procedure 56 is appropriate when the

pleadings, answers to interrogatories, admissions, depositions, and affidavits on file indicate that

there is no genuine issue of material fact and that the moving party is entitled to judgment as a
matter of law. See Celotex Corp. v. Catrez‘t, 477 U.S. 317, 322 (1986). When the burden at trial
will rest on the non-moving party, the moving party need not produce evidence to negate the
elements of the non-moving paity’s case; rather, it need only point out the absence of supporting
evidence. See id. at 322-323.

If the movant satisfies its initial burden of showing that there is no genuine dispute of
material fact with the motion for summary judgment, the nonmovant must demonstrate that there
is, in fact, a genuine issue for dispute at trial by going “beyond the pleadings” and designating
specific facts for support. Little v. Lz`quia’ Az'r Corp., 37 F.3d 1069, 1075 (5th Cir. 1994). “This
burden is not satisfied with ‘some metaphysical doubt as to the material facts,”’ by conclusory or
unsubstantiated allegations, or by a mere scintilla of evidence. Id. (quoting Matsushz'ta Elec. Ina'us.
C0. v. Zenz`th Raa’z`o Corp. , 475 U.S. 574, 586 (1986)). However, “[t]he evidence of the non~movant
is to be believed, and all justifiable inferences are to be drawn in his favor.” Anderson v. Lz`berly
Lobby, Inc., 477 U.S. 242, 255 (1985) (internal citations omitted); Reid v. Stare Farm Mut. Auto
Ins_ C0., 784 F.2d 577, 578 (5th Cir. 1986) (the court must “review the facts drawing all inferences
most favorable to the party opposing the motion”). While not weighing the evidence or evaluating
the credibility of witnesses, courts should grant summary judgment where the critical evidence in
support of the nonmovant is so weak and tenuous that it could not support a judgment in the
nonmovant’s favor. Lz`l‘rle, 37 F.3d at 1075.

Additionally, Local Rule 5 6.1 requires the moving party to file a statement of material facts
as to which it contends there is no genuine issue to be tried. Pursuant to Local Rule 56.2, the party
opposing the motion for summary judgment must set forth a “short and concise statement of the

material facts as to which there exists a genuine issue to be tried.” All material facts set forth in

the statement required to be served by the moving party “will be deemed admitted, for purposes
of the motion, unless controverted as required by this rule.” Local Rule 56.2.
LAW AND ANALYSIS

The Court begins by noting that Plaintiff s own version of events is internally inconsistent
ln his complaint, Plaintiff alleges that a Brookshires employee allowed a liquid to remain on the
floor of the produce department and that Plaintiff slipped on the liquid and fell. Record Document
l-l, jls 4~5. ln Plaintiff s deposition, he describes the incident in detail, stating that he fell onto his
right side after slipping on some liquid that was on the floor. Record Document 16-3, p. 6. Plaintiff
stated that he knew his right side hit the ground first because his pants were wet. Id. at 7.
Defendants’ main argument in support of their motion for summary judgment is that Plaintiff
admitted in his deposition that he had no evidence as to how long the liquid had been on the floor
or that any employee created the condition and therefore could not satisfy the temporal element of
La. R.S. 9:2800.6. Record Document 16-2, p. 13.

However, in his opposition to Defendant’s motion for summary judgment, Plaintiff
suddenly argues that he slipped on a grape. Record Document 26, p. 4. He does not mention liquid
on the ground, nor does he explain the reason for this significant factual change. Id. As best the
Court can tell, the theory that Plaintiff slipped on a grape was not introduced until this opposition
Because the version of events involving the grape was introduced in the latest filing by Plaintiff
[Record Document 26, p. 4], and because it was affirmed by Defendants in their latest filing
[Record Document 27, p. l], the Court will accept it as true. Although the Court does not determine
facts or weigh credibility at this stage, this inconsistency highlights the deficit of facts that Plaintiff

has brought forward to oppose this motion for summary judgment in his terse memorandum.

Louisiana Revised Statute 9:280().6 governs a negligence action against a merchant for
damages resulting from injuries sustained in a slip and fall accident. See Kermedy v. Wal-Marr
Stores, Inc., 98-C-l939 (La. 4/13/99); 733 So. 2d ll88. Under subsection A of that statute, a
merchant owes a duty “to persons who use his premises to exercise reasonable care to keep his
aisles, passageways, and floors in a reasonably safe condition This duty includes a reasonable
effort to keep the premises free of any hazardous conditions which reasonably might give rise to
damage.” La. R.S. § 9:28()0.6(A). The plaintiff s burden of proof in a case governed by this statute
is set out in subsection B, which provides as follows:

B. ln a negligence claim brought against a merchant by a person lawfully on the

merchant's premises for damages as a result of an injury, death, or loss sustained

because of a fall due to a condition existing in or on a merchant's premises, the
claimant shall have the burden of proving, in addition to all other elements of his

cause of action, all of the following:

(l) The condition presented an unreasonable risk of harm to the claimant

and that risk of harm was reasonably foreseeable

(2) The merchant either created or had actual or constructive notice of the

condition which caused the damage prior to the occurrence

(3) The merchant failed to exercise reasonable care In determining

reasonable care, the absence of a written or verbal uniform cleanup or safety

procedure is insufficient, alone, to prove failure to exercise reasonable care
La. R.S. § 9:2800.6(B). Failure to establish any one of the elements of § 9:2800.6(B) is fatal to a
plaintiffs claim. Gregory v. Brookshire Grocery Co., 45,070 (La. App. 2 Cir. 4/21/10), 35 So. 3d
458, 461 (citing Rowell v. Hollywood Casz`no Shreveport, 43,306 (La. App. 2 Cir. 9/24/()8), 996
So. 2d 476).

ln this case, Defendants argue that Plaintiff is unable to prove element B(2), that
Brookshires had constructive notice of the condition which caused the damage prior to the

occurrence Record Document 16-2, p. 5. Plaintiff does not argue that Brookshires created or had

actual notice of the condition; instead, he argues that there is a genuine issue of material fact as to

whether Brookshires had constructive knowledge of the grape Record Document 26, p. 7. The
relevant statute defines constructive notice:

"Constructive notice" means the claimant has proven that the condition existed for

such a period of time that it would have been discovered if the merchant had

exercised reasonable care The presence of an employee of the merchant in the

vicinity in which the condition exists does not, alone, constitute constructive notice,

unless it is shown that the employee knew, or in the exercise of reasonable care

should have known, of the condition
La. R.S. § 9:2800.6(€)(1).

The Louisiana Supreme Court discussed the constructive notice element in White v. Wal-
Mart Stores, Inc., 97-0393, (La. 9/9/97), 699 So. 2d 1081, l()84, explaining:

Constructive notice, at issue here, is defined by Section (C)(l). The definition is

likewise clear and unambiguous There is a temporal element included: “such a

period of time ...” The statute does not allow for the inference of constructive notice

absent some showing of this temporal element The claimant must make a positive

showing of the existence of the condition prior to the fall. A defendant merchant

does not have to make a positive showing of the absence of the existence of the

condition prior to the fall.
Therefore, Plaintiff is required to come forward with positive evidence showing that the damage-
causing condition--here, the grape--existed for some period of time, and that such time was
sufficient to place Defendants on notice of its existence Id. at 1082.

Plaintiff argues that if Jamichael had properly checked the floors as instructed, he would
have seen anything, presumably including the grape, that was on the floor. Record Document 26,
p. 7. Although his opposition does not flesh out this point, Plaintiff seems to be arguing that
because Jamichael was disciplined for failing to properly check the floors, Plaintiff has shown that
Brookshires had constructive knowledge of the grape Plaintiff also argues that the temporal
element of constructive notice is satisfied because, whether a customer in the area of the incident

a few minutes prior to the fall dropped the grape or whether the grape was already on the floor, it

Was there for a few minutes or longer. Record Document 26, p. 6. Plaintiff states that whether the

temporal element is sufficiently lengthy is a fact question to be left for the jury. Id. Plaintiff is
correct that the sufficiency of the length of time is a question of fact, however, he is still required
to show that the allegedly hazardous condition existed for some period of time White, 699 So. 2d
at 1084. “A claimant who simply shows that the condition existed without an additional showing
that the condition existed for some time before the fall has not carried the burden of proving
constructive notice as mandated by the statute.” Id.

Plaintiff has not carried his burden of proof under La. R.S. 9:2800.6(13)(2). The only
evidence Plaintiff has provided showing the existence of the grape is the deposition testimony of
Cotton, who saw a grape on the floor after Plaintiff fell. Record Document 26-3, p. 2. Plaintiff
cannot even rely on his own deposition testimony as evidence because in his deposition he claims
to have slipped on a clear liquid. See Record Document 16-3. Even if the Court were to assume
that the fall would have been prevented if Jamichael, a Brookshires employee, had properly
checked the floor, this would not negate Plaintiffs burden of showing that the grape was on the
floor for some period of time prior to the fall. White, 699 So. 2d at 1084 (“The statute does not
allow for the inference of constructive notice absent some showing of this temporal element.”);
Derousselle v. Wal-Mart Louisiana, 701 Fed. Appx. 349, 351 (5th Cir. 2017) (quoting Martz`n v.
Kroger Co., 273 F.3d 1099, 2001 WL 1070538, at *3 (5th Cir. 2001)) (“ln the absence of
competent evidence of how long the grapes had been on the floor, whether [the merchant]
conducted sufficient inspections or used reasonable care in maintaining the store is simply not
relevant to the issue of constructive notice . . . .”).

The Court notes the heavy burden that plaintiffs in Louisiana must meet in order to
maintain a cause of action against a merchant under La. R.S. § 9:2800.6, especially as to the

constructive notice requirement When the Louisiana Supreme Court established the temporal

element of the constructive notice requirement in White, it stated that proving a condition existed
for some time period prior to a fall was not an impossible burden. Whil‘e, 699 So. 2d at 1085. To
support this point, the Court cited several cases in which a claimant carried the burden of showing
actual or constructive notice Ia’. at 1085 n.4. Upon reviewing those cases, this Court finds that the
burden is such that Plaintiff cannot satisfy the temporal element of constructive notice, even though
he has provided evidence that a Brookshire’s employee failed to check the floor as instructed
shortly before he fell. Record Document 26, p. 7, 9.

ln Treaa'away v. Shoney ’s, Inc., the plaintiff carried her burden of proof when her testimony
that the floor was still wet, even after an employee removed a “wet floor” sign, was corroborated
at trial by an independent third party. 93~1688 (La. App. 4 Cir. 2/25/94), 633 So. 2d 841, 843. The
plaintiffs in Oalmann v. K~Marz‘ Corp. proved that K-Mart had constructive notice of the wet floor
because K-Mart knew that it was raining outside on the day of the incident. 630 So. 2d 911, 913
(La. App. 4 Cir. 1993). The court in Cobb v. WaZ-Mart Stores held that defendants had constructive
notice of the popcorn that was spilled on the floor because the accident occurred four or five feet
from the pharmacy counter where two employees had a clear view of the aisle. 624 So. 2d 5, 7
(La. App. 5 Cir. 1993). In Saucz`er v. Kugler, Inc., the plaintiff was able to show constructive notice,
even though she did not know where the lemon she slipped on had come from, when an employee
of the defendant acknowledged that the lemons were stacked at an angle that regularly caused them
to fall on the floor. 628 So. 2d 1309, 1310 (La. App. 3 Cir. 1993). In these four cases, there was at
least some evidence other than the plaintiff s testimony showing that the obstacle was either known
by the merchant or existed for such a period of time that the merchant should have discovered its
existence Welch v. `, Winn-Dixl`e Louisiana, ]nc. 94-2331, (La. 5/22/95) 655 So. 2d 309, 320

(Kimball, J., dissenting). In the case at hand, Plaintiff has provided no such evidence

Plaintiff has offered no evidence to suggest the grape was on the floor for any length of
time prior to his fall and has therefore failed to create an issue of fact regarding constructive notice
Defendants have met their burden of showing an absence of support for an essential element of
Plaintiff’ s claim, and Plaintiff has failed to come forward with evidence Showing a genuine dispute
for trial. Accordingly, summary judgment is appropriate See Lz`rtle, 37 F.3d at 1075 .

CONCLUSION

For the foregoing reasons, Defendants’ Motion for Summary Judgment [Record
Document 16] is hereby GRANTED, and Plaintiff s claims are DISMISSED WITH
PREJUDICE. A judgment consistent with this ruling will issue herewith.

THUS DONE AND SIGNED this LMy of December, 2018 in Shreveport,

Louisiana.

/

/

 
   

ELIZABET
UNITED srA

z DisrRicr JUDGE

